Citation Nr: 1706013	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  05-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a hip disorder.  

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which originally had jurisdiction over this appeal, and Phoenix, Arizona, to which jurisdiction over this case was transferred and which forwarded the appeal to the Board.  

A Travel Board hearing was held in June 2010 before the undersigned Veterans Law Judge (VLJ), sitting in Los Angeles, California.  A copy of the transcript of that hearing is of record.  

In August 2010, in pertinent part, the Board reopened and remanded the claim of service connection for a hip disorder.  At that time it was pointed out that the record raised the issue of entitlement to a TDIU.  That issue was also remanded for development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of a right hip disability. 

2.  The preponderance of the evidence reflects that the Veteran's left hip disability (mild degenerative joint disease (DJD)) is not of service onset or due to any incident of active duty service, nor is it proximately due to, the result of, or aggravated by a service-connected disability.  

3.  The Veteran's service-connected disabilities, with a combined rating of 60 percent as of September 29, 2010, are not of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  Moreover, the Veteran's service-connected disabilities are not shown by the competent evidence of record to result in an inability to obtain or maintain substantially gainful employment so as to warrant consideration of a TDIU on an extraschedular basis.  


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  

2.  The Veteran's left hip disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by February 2003, January 2010, March 2013, and August 2016 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5013A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As for the duty to assist, VA obtained all available service treatment records (STRs), service personnel records (SPRs), and all pertinent treatment records.  This matter was remanded by the Board for further development in August 2010, to include updating the medical evidence on file and obtaining VA examination(s) with medical opinions pertaining to the claims on appeal.  Review of the claims file reflects that additional records (dated through the present day) were subsequently added to the file.  Moreover, the requested medical reports and opinions were added to the evidence of record.  It is noted that the record was reviewed by the VA examiner in July 2016, to include all relevant evidence pertaining to the claims, and that a complete medical examination was performed.  It is the Board's conclusion that the examiner adequately addressed the questions contained in the remand directives and provided a factual and medical basis for his answers.  As such, the Board finds that the August 2010 remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  

In addition, certain chronic diseases (e.g., DJD) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The chronicity provisions are applicable where evidence, regardless of its date, show that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a) (2016), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2016).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).  

The United States Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2016).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Background

The evidence of record reflects that the Veteran underwent left knee arthrotomy in 1975.  He reinjured the left knee during service, and post service examination in 1978 showed continued left knee complaints.  Service connection was granted for a left knee condition in an April 1979 rating action.  The STRs do not show complaints of, or treatment for, a hip disorder.  

Post service private records show that the Veteran underwent left knee surgery again in 1983 following a motorcycle accident.  Possible early degenerative changes in the left knee were reported on VA examination in May 1996.  VA records in 2000 reflect complaints of knee and hip pain.  A December 2000 VA examination report includes an opinion that that there is no relationship between the service-connected left knee condition and the claimed left hip disorder.  Instead, any hip disorder was more likely the result of post service traumatic injuries in 1983 and 2003 (a motor vehicle accident).  

Following VA examination in May 2003, service connection for right knee pain as secondary to the service-connected left knee was granted.  See May 2003 rating decision.  

Subsequently dated treatment records through 2008 show that the Veteran's knee and hip complaints continued.  VA examination of the knees in December 2008 showed degenerative changes in both knees.  

At the June 2010 hearing, the Veteran testified that a doctor had told him that his hip pain was related to his service-connected knee disabilities.  He also stated that he fell down some stairs, injuring his hip, due to knee instability.  

VA examination of the knees in April 2013 showed continued diagnoses of DJD of the right and left knees.  

Upon VA examination in July 2016, the examiner noted that the claims file was reviewed.  The Veteran reported that he had a 20 year history of bilateral hip pain but indicated that he had never been medically evaluated for it.  X-rays showed mild DJD in the left hip but not in the right hip.  Examination showed full range of motion (ROM) in both hips.  There were no limitations following repetitive ROM.  The Veteran had full muscle strength of both hips.  

After review of the record and examination, it was the examiner's opinion that the Veteran did not have a hip disability due to or the result of his service-connected knee conditions.  The examiner cited review of the claims file and a medical report regarding adult hip pain which noted that knee conditions were not listed as a cause of hip conditions.  Additionally, the examiner opined that the left hip condition was not at least as likely as not aggravated beyond its natural progression by his service-connected knee conditions based on review of the records which were silent for medical evaluation or treatment for a hip condition and based on the above cited medical report.  

The examiner also conducted a thorough review of the Veteran's service-connected knees.  ROM of the right knee was from 0 to 70 degrees and extension was from 20 to 0 degrees.  There was pain with ROM.  The left knee showed flexion from 0 to 60 degrees with extension from 40 to 0 degrees.  There was evidence of pain on motion.  There was no additional loss of ROM with repetitive testing.  The Veteran had full muscle strength, no ankylosis, and no knee instability.  It was also reported that the Veteran's knee conditions would affect occupational functioning in that he would be impaired in his ability to squat, kneel, climb stairs, or do prolonged standing or walking.  He was also limited in driving time to 3-4 hours.  The examiner opined that the Veteran was able to secure or maintain substantially gainful employment in a sedentary environment.  

Service Connection for a Hip Disorder

Initially, regarding the Veteran's claim for a hip disorder, the Board notes that a review of the record does not show that the Veteran has ever received a competent medical diagnosis of a right hip disorder, to include at the most recent VA examination in July 2016.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131 (West 2014); and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 
38 U.S.C.A § 1131 ((West 2014), as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  As there is no competent medical evidence of a current right hip disorder, that claim must be denied.  

That being said, the evidence does reflect that there is a current left hip disorder (mild DJD of the left hip).  As reflected above in the evidence summarization, a left hip disorder was not diagnosed until many, many years after service, and there is no competent evidence which indicates that the current mild DJD of the left hip was incurred in or due to service.  Thus, service connection on a direct basis is clearly not warranted.  

The Veteran mainly seeks secondary service connection, asserting that the left hip disability stems from the now service-connected bilateral knee disabilities.  The Board acknowledges that the Veteran believes that his current hip condition resulted from the service-connected bilateral knee disabilities.  Although he may be competent to relate his observations of pain, and simple manifestations of injury or disability such as a broken bone, as a layperson he is not competent to attribute any disability of the low back or hips to the service-connected bilateral knee disabilities, particularly as related to an altered gait or body mechanics.  Such a question is beyond the purview of a layperson.  See Jandreau, supra, (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Service connection for disability of the left hip is not warranted on a secondary basis.  As noted above, the Board acknowledges the Veteran's assertions; however, they do not constitute competent evidence on the question of secondary service connection.  Otherwise, a competent VA examiner has found that the Veteran's left hip DJD is not associated with the knee conditions.  Because the VA opinion is the most competent and probative evidence of record, just as it is with direct service connection, the preponderance of the evidence also stands against the claim on a secondary basis.  Accordingly, the claim is denied.  Gilbert, supra.  

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for a left hip disorder, and the claim is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

Entitlement to TDIU

The Veteran contends that his service-connected disorders involving his knees prevent him from engaging in substantially gainful employment and, therefore, that he is entitled to a total disability rating.  The claim is denied.  

Total disability exists when an impairment of mind or body is sufficiently incapacitating that it prevents the average person from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).  Substantially gainful employment is defined as work that is more than marginal and permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

A total disability rating may be assigned when the schedular rating is less than 100 percent and the disabled person is unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2016).  A veteran's level of education, special training, and previous work experience may be considered as part of a TDIU claim.  A veteran's age or impairment(s) caused by non-service connected disabilities may not be considered as part of a TDIU claim.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.18 (2016).  The critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

If unemployability is the result of only one service-connected disability, this disability must be rated at 60 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  If it is the result of two or more service-connected disabilities, at least one disability must be rated at 40 percent or more and the combined disability rating must be 70 percent or more.  Id.  Disabilities of one or both upper or extremities or one or both lower extremities (to include the bilateral factor), disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system (such as orthopedic disabilities) are considered as one disability for TDIU purposes.  Id.  

In this case, the Veteran has been awarded service connection for DJD of the left knee with a scar, evaluated as 40 percent disabling from September 29, 2010; degenerative arthritis of the right knee joint associated with the left knee condition; evaluated as 0 percent disabling from October 18, 2002, 10 percent from December 3, 2008, and 30 percent from September 29, 2010; left knee condition, evaluated as 10 percent disabling from June 30, 1978, 20 percent from April 18, 1995, to September 29, 2010; and DJD of the left knee with limited flexion, evaluated as noncompensable from September 29, 2010.  

By the terms of the regulation, the combined evaluations (when considering the bilateral factor) meet the schedular criteria for consideration of TDIU from September 29, 2010.  For the portion of the appeal prior to September 29, 2010, the claim for TDIU will be considered on an extraschedular basis.

Regarding the period prior to September 29, 2010, medical records show (e.g., VA examination report in December 2008) that the Veteran's physical activity (standing and walking) was limited by his service-connected bilateral knee disorders.  Specifically, the effect of the knee disorders on the Veteran's daily activities was reported as mild to moderate with some limitation on weight bearing activities such as running, climbing, and prolonged walking.  Referral to the Director of the Compensation Service has not been made for the period prior to September 29, 2010.  The Board finds that for this period, the Veteran was not unemployable by reason of his service-connected disabilities.  Therefore, referral of the matter to the Director, Compensation Service, is not in order.  38 C.F.R. § 4.16(b).

Regarding the period beginning September 29, 2010, the Board finds that the Veteran's service-connected disabilities have not been of sufficient severity to render him unable to secure or follow a substantially gainful occupation.  

In further discussion, the Veteran has been unemployed since prior to September 2010.  He has variously reported last working in 1983 and 1993.  It was noted upon examinations in 2000 and 2003 that he had formerly been a tile setter but had not worked since 1983 or 1993 due to his knee disorders.  It also is undisputed that the Veteran has significant knee problems which would prohibit that line of work.  For example, when examined by VA in April 2013, residuals of the knee disorders included loss of motion and instability.  It was further noted that his knee disorders would impact his ability to work in that he had impaired ability to squat, kneel, climb stairs, or do prolonged standing or walking.  The July 2016 examiner opined that the Veteran was able to secure or maintain substantially gainful sedentary employment, to include driving three to four hours, as well as work at a sedentary job, as long as he could change positions as needed.  The Board points out that the Veteran has a high school education.  In conclusion, the requirements for award of a TDIU due to service-connected disabilities have not been met for the period from September 29, 2010.  

In making these determinations, the Board has considered the Veteran's contentions.  It is found, however, that the medical evidence is of greater probative value, as it resulted from examination of the Veteran and clinical evaluation of his functional capacity and ability.  

In the record, it is noted that the Veteran was awarded Social Security Administration (SSA) benefits from 1993 due to thoracic and lumbar spine conditions.  The Board points out that these conditions are not service-connected disorders.  Moreover, it is noted that given the different standards utilized by VA and SSA, VA is not bound by a SSA determination.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (although VA is required to consider the SSA's findings, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA).  Hence, the Board's conclusion here was rendered independent of the SSA determination and based on a comprehensive review of the record.  

The preponderance of the evidence is against finding the Veteran unable to secure or follow a substantially gainful occupation during either of the aforementioned periods.  His claim for a TDIU is denied.  


ORDER

Entitlement to service connection for a hip disorder is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


